CUSHING, J.
1. Pedestrian injured while standing on a city street by being struck by an automobile truck had same rights in the street as owners of truck had therein.
2. Statement in an instruction of an abstract proposition of law that does not relate to the issue is confusing.
3. Reading of pleadings to jury without stating the issue is erroneous.
4. Court’s charge under Ohio laws should state issues made by pleadings, which should be followed by statement of rules by which jury should apply evidence to issue and by which it should be guided in arriving at measure of damages.
5. Pleading and not evidence must be looked to in determining issue to be presented to jury, “issue” being single, certain, and material point deducted from or arising out of pleadings.
(Hamilton, P. J., and Mills, J., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.